DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2022 has been entered.
 
Status of Claims
	Claim 1 has been amended.  Claims 1-4 and 8-13 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  The Examiner’s response to Applicant’s arguments are incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones-Wilson et al. (Nuclear Medicine & Biology, 1998, 25, pp. 523–530) in view of Sasakura (WO 2012/144654).
Jones-Wilson teaches that Copper-64 ([t1/2 5 12.7 h]; b1 [19%]; b2 [40%]) has proven to be a versatile isotope with respect to its applications in both imaging and therapy. Bifunctional chelates designed for attachment of various isotopes of copper(II) to antibodies and antibody fragments have employed primarily tetraazamacrocyclic backbones.  Azamacrocyclic ligands provide excellent binding environments for Cu(II) ions, combining rapid metalation, small size and aqueous solubility with resistance to exchange of Cu(II) in vivo.
An understanding of the chemistry and clearance properties of a radiometal-labeled chelate is essential in the design and selection of a bifunctional chelate with desirable clearance characteristics. In this study, we compared the thermodynamic stability and in vivo behavior of six Cu(II) complexes, which differ in the macrocycle backbone and formal charge of the metal-ligand complex. TETA, 1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid (DOTA), 1,4,8,11-tetraazacyclotetradecane (cyclam), 1,4-ethano-1,4,8,11- tetraazacyclotetradecane (et-cyclam), 1,4,7,10-tetraazacyclododecane (cyclen), and 1,4,7,10-tetraazacyclododecane-1,7-diacetic acid (DO2A) (Fig. 1) have been radiolabeled with 64Cu(II) and evaluated in vivo. The Cu-complexes of these ligands differ in charge, with TETA and DOTA forming negatively-charged Cu(II) complexes, cyclam, cyclen, and et-cyclam forming positively charged complexes, and DO2A forming a neutral complex with Cu(II). TETA, cyclam, and et-cyclam are 14-membered macrocycle ring whereas DOTA, DO2A, and cyclen consist of 12-membered rings. Et-cyclam is a bridged macrocycle that was synthesized and evaluated to determine whether a more sterically rigid macrocycle may have more favorable in vivo behavior. The thermodynamic stability constants of the Cu(II) complexes of et-cyclam and DO2A are presented and compared with literature values for the other Cu(II) complexes studied (page 523-4).

    PNG
    media_image1.png
    276
    417
    media_image1.png
    Greyscale

Within the two macrocycle classes examined, the biodistribution was dependent on the formal charge of the 64Cu(II) complex. In particular, the differences in uptake and clearance of the positively and negatively charged radiopharmaceuticals from the clearance organs were most effected. Differences were more pronounced in the tetradecane macrocycle. 64Cu-cyclam, with a net positive charge, cleared slowly from the liver, while 64Cu-TETA, with a formal negative charge, was nearly completely cleared by 24 h. The clearance from the kidney showed similar behavior (Table 4). The 64Cu(II) charge effect on the dodecane macrocycle system was not as dramatic as the tetradecane system. The net positively charged complex, 64Cu-cyclen, cleared the liver and kidney slowly compared to the net negatively charged complex 64Cu-DOTA, but the differences were not as dramatic as with 64Cu-TETA and 64Cucyclam. The neutral complex, 64Cu-DO2A, showed little retention in the liver and demonstrated efficient clearance through the kidney. The thermodynamic stability of 64Cu-DO2A is lower than any of the other complexes; however, kinetically the two carboxyl groups may contribute to kinetic stability, as well as in vivo stability. In conclusion, the biodistributions of six 64Cu-labeled macrocycles were found to be dependent on both the macrocycle backbone and the formal charge of the complex. These data suggest there are potentially many factors that control the clearance of small molecules, with the charge playing one of the more important roles. Further studies to elucidate the role of charge relative to the macrocycle system are currently under investigation (page 528-9).
Accordingly, Jones-Wilson teaches administration of 64-complex compounds for imaging, but does not specifically teach measuring, detecting or imaging hydrogen sulfide in a cell or tissue of a subject.  
Sasakura teaches a fluorescent probe for measuring hydrogen sulfide.  An object of the present invention is to provide a fluorescent probe capable of specifically visualizing hydrogen sulfide in a living body and performing highly sensitive measurement. In particular, it is an object of the present invention to provide a fluorescent probe capable of measuring hydrogen sulfide with high sensitivity and specificity without being affected by reduced glutathione present in large quantities in a living body.  
The fluorescence measuring means using the hydrogen sulfide measuring reagent of the present invention is not particularly limited, but a method of measuring a fluorescence spectrum in vitro, a method of measuring a fluorescence spectrum in vivo using a bioimaging technique, etc. Can be adopted. For example, when quantification is performed, it is desirable to prepare a calibration curve in advance according to a conventional method. If the reagent of the present invention is incorporated into cells by a microinjection method or the like, hydrogen sulfide localized in individual cells can be measured with high sensitivity in real time by a bioimaging technique, and a cell culture solution or tissue slice. The hydrogen sulfide released from cells and living tissues can be measured by using it in a culture solution or perfusate. Therefore, by using the hydrogen sulfide measurement reagent of the present invention, it is possible to measure the behavior of hydrogen sulfide in cells or living tissues in real time. In addition to elucidating the mechanism of signal transmission by hydrogen sulfide, It can be suitably used for investigating the cause of the disease and developing therapeutic agents.
Probes according to Formula I or II are taught, exemplary compound is shown below:

    PNG
    media_image2.png
    184
    165
    media_image2.png
    Greyscale

As used herein, the term “measurement” should be interpreted in the broadest sense, including measurement, examination, detection, etc. performed for the purpose of quantitative, qualitative, or diagnostic purposes. The method for measuring hydrogen sulfide according to the present invention generally comprises (a) a step of reacting a compound represented by the general formula (IA) or (IB) or a salt thereof with hydrogen sulfide, and (b) the above step. A step of measuring fluorescence derived from the compound represented by the general formula (IIA) or (IIB) generated in (a) or a salt thereof. The compound represented by the general formula (IA) or (IB) is quenched by the coordination of divalent copper ions, and is itself non-fluorescent or weakly fluorescent. Copper ions react with hydrogen sulfide to form insoluble CuS, which is removed from the cyclic polyamine moiety to produce a strongly fluorescent compound represented by the general formula (IIA) or (IIB) or a salt thereof.  
As a reagent for measuring hydrogen sulfide, a compound represented by the general formula (IA) or (IB) in which a divalent copper ion is coordinated or a salt thereof is dissolved in an appropriate aqueous medium such as water. In a measurement system, a compound represented by the general formula (IIA) or (IIB) or a salt thereof and a divalent copper ion are reacted to represent in situ the general formula (IA) or (IB). Or a salt thereof may be produced in a measurement system and the compound represented by the general formula (IA) or (IB) or a salt thereof may be reacted with hydrogen sulfide. It goes without saying that such a measuring method is also included in the scope of the present invention.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the 64Cu-cyclen and derivative compounds of Jones-Wilson in a method of measuring, detecting or imaging hydrogen sulfide when the teaching of Jones-Wilson is taken in view of Sasakura.  While Jones-Wilson teaches in vivo imaging using 64Cu-cyclen and derivative compounds, detection of hydrogen sulfide is not taught.  One would have been motivated to perform imaging of hydrogen sulfide with a reasonable expectation of success because Sasakura teaches that copper ions in Cu cyclen complexes react with hydrogen sulfide to form insoluble CuS in methods of in vivo imaging, including investigation of disease states.  
With regard to the limitation wherein the complex compound reacts with the hydrogen sulfide to form a copper sulfide, Sasakura teaches that copper ions in Cu cyclen complexes react with hydrogen sulfide to form insoluble CuS.  With regard to the limitation wherein the probe comprises the complex compound in a dose 50 µCi/kg-1000 µCi/kg, based on a dose immediately before use, Jones Wilson teaches that animal biodistributions were performed for each 64Cu-labeled macrocycle. The radioactive complex in 0.1 M ammonium acetate solution was diluted with saline. Mature, female Sprague-Dawley rats (160 –180 g) were injected with the 64Cu-labeled compound (n 5 4 or 5). The injected volume of activity per animal did not exceed 0.2 mL for 7–15 µCi of activity.  Such values as 15 µCi / 160 g corresponds to approximately 94 µCi/kg, which is within the claimed dosage range. 
It would have been further obvious to optimize the dosage of the 64Cu-cyclen and derivative compounds as a matter of routine experimentation for providing optimal imaging using the active radionuclide.  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones-Wilson et al. (Nuclear Medicine & Biology, 1998, 25, pp. 523–530) in view of Sasakura (WO 2012/144654), in further view of Lin (US 2009/0233888).
The rejection over Jones-Wilson and Sasakura is applied as above.
Jones-Wilson and do not specifically recite diagnosing a disease including tumor or cardiac disease associated with hydrogen sulfide.
Lin teaches treatment of a wide array of physiologic conditions in a mammal, including a number of diseases, the pathology of which relate to an elevated level of H2S (paragraph 0014).  "Conditions" and "disease conditions,"… that relate to or that are modulated by H2S. Particular conditions and disease conditions that are believed to be appropriate to treat in connection with various embodiments of the present invention include conditions and disease conditions related, but are in no way limited to the following categories: cardiovascular disease, angina, inflammatory bowel disease (IBD), stroke…, interference with regulation of apoptosis and proliferation (e.g., benign tumors, malignant tumors, cancer), etc. (paragraph 0035).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform detection, measurement or imaging of hydrogen for diagnosis of tumor, cardiovascular disease, inflammatory bowel disease, etc. when the teaching of Jones-Wilson and Sasakura are taken in view of Lin.  One would have been motivated to do so because Sasakura teaches diagnosis of disease upon detection of hydrogen sulfide but does not specify the diseases.  One would have had a reasonable expectation of success in diagnosis of diseases associated with hydrogen sulfide to include tumor, inflammatory bowel disease and cardiovascular disease.  

Response to arguments
Applicant argues that Jones-Wilson, Sasakura, and Lin are insufficient to establish a prima facie case of obviousness of claim 1 at least because Jones-Wilson, Sasakura, and Lin fail to disclose or suggest every claimed feature.  Applicant asserts that Jones-Wilson fails to disclose or suggest detection of hydrogen sulfide in vivo and Sasakura merely discloses a hydrogen sulfide detection technique using a general copper ion, but fails to disclose the radioactive isotope Cu of the claimed invention. In addition, Lin fails to disclose a radioactive isotope.  In order to predict the combination, it must be premised that radioactive copper meets hydrogen sulfide and detects gamma rays in vivo emitted by CuS. While, it can be said that the combination is obvious only when a person skilled in the art can "predict" the ‘combination,’ the combination of Sasakura and Lin with Jones-Wilson cannot be easily developed or predicted even by researchers in the art.  
Applicant’s arguments have been fully considered but are not found to be persuasive.  With regard to the argument wherein it must be premised that radioactive copper meets hydrogen sulfide and detects gamma rays in vivo emitted by CuS, it is noted that Sasakura teaches measuring hydrogen sulfide in a living body using copper cyclen complexes, and Jones-Wilson teaches in vivo evaluation of 64Cu-cyclen and that 
azamacrocyclic ligands provide excellent binding environments for Cu(II) ions, combining rapid metalation, small size and aqueous solubility with resistance to exchange of Cu(II) in vivo.  Accordingly it is considered that the combined teachings address the in vivo detection of hydrogen sulfide using a radiolabeled copper complex.
	Applicant further argues that that claim 1, as currently amended, yields unexpected and superior method for measuring, detecting or imaging hydrogen sulfide in a cell or a tissue over Jones-Wilson, Sasakura, and Lin.  Applicant asserts that the conventional fluorescent probes such as disclosed in Sasakura have much limitations (see e.g., paragraph [0011], etc. of the specification), in acquiring images at cellular level, and there is a limit to selectively detecting hydrogen sulfide at an in vivo level.  In contrast, the claimed invention has the effect of selectively detecting hydrogen sulfide in a human body without toxicity because it does not use a flourescent material by using radioactive copper.  Applicant argues that as a result of comparing the reactivity between cyclen (Example 1) and hydrogen sulfide of cycle-Anthracene (Example 2), it was confirmed that the reactivity of Example 1 was significantly better than that of Example 2. In addition, compared to Examples 17, 23 to 26, and 33 to 34, the sensitivity with hydrogen sulfide in the cyclen of Example 1 was significantly superior (see e.g., Experimental Example 1 of the specification).  On the other hand, Sasakura discloses the detection of hydrogen sulfide by connecting a fluorescent molecule to a large molecular weight to a cyclen compound. Referring to the results of the Experimental Examples of the claimed invention, even though a general copper element is replaced with radioisotope copper in the fluorescent complex of Sasakura, hydrogen sulfide may not be detected in the same manner as by using the probe of the claimed invention due to a molecular weight difference.  In addition, in the claimed invention, as a result of testing whether the probe of the claimed invention (compounds of Examples 20 to 32) has selective reactivity with sulfide ions.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  With regard to the assertion of unexpected results, see MPEP 716.02.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’... to have very little meaning in a relevant legal sense").
	In MPEP 716.02(e), comparison is made between the claimed invention and the closest prior art.  "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
In the instant case, the Example 1 compound is the same compound as that in the primary reference, Jones-Wilson (64Cu-cyclen).  Accordingly, comparison with the cyclen-antharcene is not comparison with the closest prior art.  See also MPEP 2145.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618